PER CURIAM.
The only error insisted upon in this court, is in admitting evidence over objections in support of the facts alleged in the petition. The question, as presented, is ihe same as if, in the court below, the defendant had filed an exception of no cause of action. The petition shows that, having business aboard the defendant steamship, the petitioner was there injured by falling through a hatch, in a dark place, which haich the owners had negligently left-open, without giving sufficient notice thereof, and charges that the owners had neglected their duty to provide a safe, place for petitioner to work in said ship, and had not taken reasonable and necessary precautions for safety. It is well settled that the owners of a ship are liable for injuries to persons not notified nor warned, and who are lawfully aboard the ship, when such injuries are caused by, or directly result through, negligence in the construction of the ship, the lack of safe appliances, or from the failure to take reasonable precautions for the safety of such persons, and we are clear that the petition in this case avers facts which show prima facte that Ihe defendant was liable for the injuries suffered by the petitioner. The case is argued as though the petition showed the case of a ship fully turned over to a contracting stevedore for the purpose of loading or preparing, with notice of defects in dangerous places, iu which case it has been held that the owners are not liable to the eruployés of the contractor for damages arising from the open condition of hatches or other defects. For the declaration of the rule, see The Auchenardeu (D. C.) 100 Fed. 895. That, however, is not the case here, but rather such a case as this court found in Burrell v. Fleming (decided at the last term) 47 C. C. A. 598, 109 Fed. 489, where the owners were held liable for injuries to a stevedore’s em*172ployé falling through an uncovered hatch, because sufficient notice of the ship’s condition was not given. The ruling complained of was correct.- The record shows a case in which interest should be allowed from the date of the verdict.
The judgment of the circuit court is amended so as to allow legal interest from rendition of the verdict, and as so amended is affirmed. All costs to be paid by the plaintiff in error.